CLD-181                                                        NOT PRECEDENTIAL

                       UNITED STATES COURT OF APPEALS
                            FOR THE THIRD CIRCUIT
                                 ___________

                                       No. 19-1922
                                       ___________

                            In re: FREDERICK H. BANKS,
                                                 Petitioner
                       ____________________________________

                     On a Petition for Writ of Mandamus from the
          United States District Court for the Western District of Pennsylvania
                  (Related to W.D. Pa. Crim. No. 2:15-cr-00168-001)
                      ____________________________________

                    Submitted Pursuant to Rule 21, Fed. R. App. P.
                                    May 9, 2019
            Before: CHAGARES, RESTREPO and SCIRICA, Circuit Judges

                              (Opinion filed: June 13, 2019)
                                       _________

                                        OPINION *
                                        _________

PER CURIAM

       Charged with interstate stalking, 18 U.S.C. § 2261(a)(2), aggravated identity theft,

18 U.S.C. § 1028A(a)(1) and other crimes, Frederick Banks has been awaiting trial in the

United States District Court for the Western District of Pennsylvania. Despite being

represented by counsel, Banks has filed with the District Court innumerable pro se

motions and miscellaneous writings. He has also filed with this Court several pro se


*
 This disposition is not an opinion of the full Court and pursuant to I.O.P. 5.7 does not
constitute binding precedent.
                                             1
petitions for a writ of mandamus. See CA Nos. 19-1263; 18-3687; 18-3317; 18-3295; 18-

1129; 18-1014; and 17-3754. Currently before the Court is Banks’s latest mandamus

petition, which seeks disqualification of the District Judge and the prosecuting United

States Attorney based on scattershot allegations of bias.

       Banks has not presented even an arguable basis for mandamus relief, let alone the

required showing that his right to such relief is “clear and indisputable.” Hollingsworth v.

Perry, 558 U.S. 183, 190 (2010) (per curiam); see also SecuraComm Consulting, Inc. v.

Securacom Inc., 224 F.3d 273, 278 (3d Cir. 2000) (noting the oft-stated proposition “that

a party’s displeasure with legal rulings does not form an adequate basis for recusal”).

Accordingly, his petition will be denied. 1




1
  Banks’s serial request that this Court “discharge[]” him from confinement and
“terminate” his criminal case is denied. There is no basis for Banks to receive such relief
at this time.
                                              2